     Case 2:18-cv-03061-MCE-AC Document 80 Filed 10/16/19 Page 1 of 3


 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702

 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077

10 Attorneys for Plaintiff Intel Corporation

11

12
                                      UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14
                                            SACRAMENTO DIVISION
15

16
     INTEL CORPORATION,                                      Case No. 2:18-cv-03061-MCE-AC
17
                      Plaintiff,                             Notice of Motion and Motion to Compel
18                                                           Discovery from Third Party Micron
            vs.                                              Technology, Inc.
19
   DOYLE RIVERS, an individual, and DOES 1                   Judge:     Hon. Allison Claire
20 through 10, inclusive,                                    Date:      November 13, 2019
                                                             Time:      10:00 a.m.
21                    Defendant.                             Crtrm.:    26

22

23

24

25

26

27

28


                  Notice of Motion to Compel Discovery Responses from Non-party Micron Technology, Inc.
     Case 2:18-cv-03061-MCE-AC Document 80 Filed 10/16/19 Page 2 of 3


 1          TO THIRD PARTY MICRON TECHNOLOGY, INC. AND HIS ATTORNEYS OF
 2 RECORD AS WELL AS TO INTERESTED PARTIES DEFENDANT DOYLE RIVERS

 3 AND THIRD PARTY NEVIL GAJERA:

 4          PLEASE TAKE NOTICE that on November 13, 2019, at 10:00 a.m., or as soon thereafter

 5 as the matter can be heard by the above-entitled Court located at 501 I Street, Sacramento, CA

 6 95814, in Courtroom 26, Plaintiff Intel Corporation will and hereby does move the Court for an

 7 order compelling Third Party Micron Technologies, Inc. (“Micron”) to respond adequately to

 8 Intel’s document subpoena on Micron.

 9          There are three issues that are the subject of Intel’s motion to compel.

10          First, Intel seeks to compel Micron to produce documents Intel contends it had incorrectly

11 withheld in response to a third party subpoena by designating the documents as privileged. The

12 documents at issue are all emails between Nevil Gajera and Doyle Rivers (both non-lawyers) that

13 allegedly contain privileged communication from Micron’s in-house counsel Dave Westergard.

14          Second, Intel seeks to compel Micron to produce documents it has withheld in response to

15 a third party subpoena that Mr. Rivers and Mr. Gajera’s individual lawyers claim are

16 communications between Mr. Rivers and Mr. Gajera that allegedly contain privileged

17 communications from Alto Litigation (counsel to Mr. Rivers and/or Mr. Gajera).

18          Third, Intel seeks to compel Micron to produce two documents it has withheld in response
19 to a third party subpoena that Mr. Rivers’ counsel claims Mr. Rivers’ allegedly privileged

20 communications with Faith Dixon, an alleged attorney from Louisiana who is allegedly licensed to

21 practice in Florida.

22          Intel asks that the documents be ordered produced or, in the alternative, produce for in

23 camera review and/or produced in redacted form.

24

25

26

27

28

                                                       -2-
               Notice of Motion to Compel Discovery Responses from Non-party Micron Technology, Inc.
     Case 2:18-cv-03061-MCE-AC Document 80 Filed 10/16/19 Page 3 of 3


 1          This Motion is based upon this Notice of Motion, on the Joint Statement Regarding

 2 Discovery Disagreement to be filed timely before the hearing date, on any declarations and

 3 exhibits attached thereto, on the papers and pleadings on file herein, and on such oral and

 4 documentary evidence as may be presented to the Court at the time of the hearing of the Motion or

 5 otherwise.

 6

 7 DATED: October 16, 2019                         MUNGER, TOLLES & OLSON LLP

 8

 9
                                                   By:         /s/ Carolyn Hoecker Luedtke
10                                                      CAROLYN HOECKER LUEDTKE
                                                   Attorneys for Plaintiff Intel Corporation
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                         -3-
                Notice of Motion to Compel Discovery Responses from Non-party Micron Technology, Inc.
